Case 1:19-cv-00992-BMC Document 51-2 Filed 10/25/19 Page 1 of 5 PageID #: 309




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF NEW YORK


MORRIS MANOPLA,                                 )
                                                )
                Plaintiff,                      )
                                                )
          v.                                    )       Civil Action No. 1:19-cv-00992-BMC
                                                )
EXPERIAN, EQUIFAX, TRANSUNION,                  )
and MR. COOPER aka NATIONWIDE                   )
MTG LLC,                                        )
                                                )
                Defendant(s).
                                                )
                                                )


                           DECLARATION IN SUPPORT OF
                      EXPERIAN INFORMATION SOLUTIONS, INC.’S
                           MOTION FOR ATTORNEYS’ FEES


          I, KERIANNE TOBITSCH, make this declaration pursuant to 28 U.S.C. § 1746 and state

the following under penalty of perjury:

          1.    I am an attorney with the firm of Jones Day, attorneys for defendant Experian

Information Solutions, Inc. (“Experian”).

          2.    I submit this Declaration in support of Experian’s Motion for Attorneys’ Fees.

          3.    This declaration and the attached exhibits itemize attorneys’ fees of $16,050 that

Experian is requesting. This declaration also attaches certain exhibits referenced in the

accompanying memorandum of law.

Attorneys’ Fees

          4.    Experian seeks to recover $16,050 in attorneys’ fees for time spent on this matter

by a senior attorney (Chris Lopata), a senior associate (myself), and a project assistant (Daniel

Velez).



                                                    1
Case 1:19-cv-00992-BMC Document 51-2 Filed 10/25/19 Page 2 of 5 PageID #: 310




        5.     Chris Lopata is Of Counsel in Jones Day’s New York office. Mr. Lopata has

been litigating cases for 22 years. Mr. Lopata regularly appears in actions related to consumer

credit reporting, and has more than 10 years of experience litigating in federal and state courts

throughout the country as part of Jones Day’s national representation of Experian. A copy of Mr.

Lopata’s profile, printed from the law firm website, is included in Exhibit 1. In this motion,

Experian has reduced its request to $400 per hour for Mr. Lopata’s time.

        6.     I (Kerianne Tobitsch) am a seventh year Associate in Jones Day’s New York

office. I have litigated more than a dozen Fair Credit Reporting Act cases on behalf of Experian

as part of Jones Day’s national representation of Experian. A copy of my profile, printed from

the law firm website, is included in Exhibit 1. In this motion, Experian has reduced its request

to $200 per hour for my time.

        7.     Daniel Velez is a project assistant with 3 years of experience managing dozens of

FCRA cases. In this motion, Experian has reduced its request to $100 per hour for Mr. Velez’s

time.

        8.     Attached as Exhibit 2 are true and correct copies of the time entries I obtained for

the attorneys and project assistant staffed on this case. These time entries, for which Experian is

seeking attorneys’ fees, are excerpted and typed in a separate document for the Court’s

convenience. Each of the entries in Exhibit 2 are an accurate, non-privileged description of the

work performed. The entries in Exhibit 2 are based on the contemporaneous time entry recorded

and discussions with the timekeeper responsible for making the time entry. The descriptions for

some of the time entries in Exhibit 2 have been revised to remove confidential or privileged

information. Any such revisions were revised with and approved by the attorney or project

assistant who recorded the original hours to ensure accuracy.




                                                 2
Case 1:19-cv-00992-BMC Document 51-2 Filed 10/25/19 Page 3 of 5 PageID #: 311




       9.      Jones Day maintains computerized records of the time spent by attorneys and

project assistant in connection with this matter. The time records delineate the amount of time

spent by each attorney and the nature of the services rendered. Attached as Exhibit 3 are true

and correct copies of the relevant pages of Jones Day’s computerized time records. These

records have been redacted on the basis of relevance to the instant motion as well as pursuant to

attorney-client privilege and work product. These materials are available to the Court in

unredacted form for in camera review upon the Court’s request.

       10.     The time entries in Exhibits 2 and 3 include time spent preparing the pre-motion

conference letter, the memoranda of law to brief the summary judgment motion, Experian’s Rule

56.1 statement of undisputed material facts, and declaration in support of its motion.

       11.     As detailed in Exhibits 2 and 3, the total number of hours for the time entries for

which Experian is seeking fees is 61.9 hours at rates ranging from $100 to $400, as follows:

    Attorney or Project Assistant             Hours          Rate         Hours x Rate Total

Christopher Lopata (Of Counsel)             20           $400        $8,000

Kerianne Tobitsch (Associate)               38.6         $200        $7,720

Daniel Velez (Project Assistant)            3.3          $100        $330

TOTAL                                       61.9         -           $16,050



Exhibits Referenced in Memorandum of Law

       12.     Attached as Exhibit 4 is a true and correct copy of the transcript of the hearing

held by the Court in this matter on April 10, 2019.

       13.     Attached as Exhibit 5 is a true and correct copy of the transcript of the oral

argument held by the Court in this matter on September 4, 2019.




                                                   3
Case 1:19-cv-00992-BMC Document 51-2 Filed 10/25/19 Page 4 of 5 PageID #: 312




        14.     Nationstar produced documents related to Plaintiff’s account on September 9,

2019 and September 24, 2019. These documents include mortgage loan statements between

August 17, 2017 and August 1, 2018, transaction history, correspondence between Plaintiff and

Nationstar, and a loan modification agreement. Experian is attaching a portion of Nationstar’s

production in support of its motion for summary judgment. The remainder of the production is

available for review by the Court upon the Court’s request.

        15.     Attached as Exhibit 6 is a true and correct copy of the relevant pages of the

mortgage loan statement dated August 17, 2017, as produced by Nationstar except for redactions

made to comply with ECF filing rules.

        16.     Attached as Exhibit 7 is a true and correct copy of the mortgage loan statement

dated June 19, 2018, as produced by Nationstar except for redactions made to comply with ECF

filing rules.

        17.     Attached as Exhibit 8 is a true and correct copy of a signed letter from Plaintiff to

Nationstar dated October 23, 2017, as produced by Nationstar except for redactions made to

comply with ECF filing rules.

        18.     Attached as Exhibit 9 is a true and correct copy of a letter from Nationstar to

Plaintiff dated April 18, 2018, as produced by Nationstar except for redactions made to comply

with ECF filing rules.

        19.     Attached as Exhibit 10 is a true and correct copy of a letter from Nationstar to

Plaintiff dated June 18, 2018, as produced by Nationstar except for redactions made to comply

with ECF filing rules.

        20.     I declare under penalty of perjury that the foregoing is true and correct.




                                                  4
Case 1:19-cv-00992-BMC Document 51-2 Filed 10/25/19 Page 5 of 5 PageID #: 313




Dated: October 25, 2019
       New York, New York



                                               Respectfully submitted,

                                               Kerianne Tobitsch
                                               Kerianne Tobitsch
                                               JONES DAY
                                               250 Vesey Street
                                               New York, NY 10281
                                               Telephone: (212) 326-8321
                                               Facsimile: (212) 755-7306
                                               Email: ktobitsch@jonesday.com

                                               Attorneys for Defendant
                                               Experian Information Solutions, Inc.




                                     5
